Citation Nr: 1521802	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-28 948	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Veterans Administration (VA) compensation benefits in the calculated amount of $37,148.00. 


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1942 to June 1944.  He died in May 2007; the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 determination issued by the Committee on Waivers and Compromises (COWC) at the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center (IC) of the Department of Veterans Affairs (VA).  The Committee denied waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $37,148.00 by finding that the appellant was precluded from consideration of a waiver because after the Veteran's death she was in receipt of compensation benefits that were meant for the Veteran.

In May 2014, a Travel Board hearing was held at the Philadelphia RO before the undersigned Veterans Law Judge.  A transcript is in the claims file. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Board notes that a private attorney has submitted correspondence to VA in this case on behalf of the appellant.  In addition, this attorney is listed on the Statement of the Case (SOC) as representing the appellant.  Under VA regulations, agents and attorneys who commence representation for a claimant before VA must file an application for accreditation with VA's Office of General Counsel (OGC), as provided in 38 C.F.R. § 14.629(b), and receive notice of accreditation before providing representation.  However, an unaccredited attorney (or agent) may represent a claimant on a one-time basis pursuant to 38 C.F.R. § 14.630, provided the claimant and/or attorney (or agent) submits (1) a properly executed VA Form 21-22a "(Appointment of Attorney or Agent as Claimant's Representative") and (2) documentation signed by the claimant and the attorney (or agent) to VA indicating that he or she will not charge or be paid compensation for their services.  

In this case, it does not appear that the private attorney has been accredited to represent claimants before VA and the attorney has not submitted the required VA Form 21-22a appointing him as the appellant's representative on a one-time basis.  Therefore, the Board finds the appellant is currently unrepresented.  

The Board would like to point out to the appellant that assistance, and representation, is available without charge from any number of accredited Veterans' service organizations and that she can obtain information about how to contact these organizations, as well as a Form 21-22, Appointment of Representative, from the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

Throughout the course of this appeal, the appellant has expressed a lack of understanding as to how the overpayment was allowed to occur.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2012); see also VAOPGCPREC 6-98 (Apr. 24, 1998).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  The Board presumes that, by these statements, the appellant intended to challenge the creation and/or the calculation of her indebtedness.  

In addition, in April 2011, the appellant wrote that she was living on Social Security.  It therefore appears that appellant is in receipt of Social Security Administration (SSA) benefits and this also indicates that the appellant submitted a claim to SSA for survivor's benefits.

By law, the VA Secretary and the Commissioner of Social Security are to jointly prescribe forms for use by survivors of members and former members of the uniformed services in filing applications for benefits under chapter 13 of title 38 of the U.S. Code (DIC benefits) and under title II of the Social Security Act (42 U.S.C. 401 et seq.); and that when an application is filed with either Secretary, it shall be deemed to be an application for benefits under both chapter 13 of title 38 of the U.S. Code (DIC benefits) and under title II of the Social Security Act (42 U.S.C. 401 et seq.).  Furthermore, a copy of such application filed with either Secretary, together with any additional information and supporting documents, shall be transmitted by the Secretary receiving the application to the other official.  38 U.S.C.A. § 5105.

Thus, if an application on a prescribed form was filed with the Social Security Administration, it will be considered a claim for death benefits and will be considered to have been received at the VA as of the date it was received at SSA.  38 C.F.R. § 3.153.  As discussed by the United States Court of Appeals for Veterans Claims (Court) in Kay v. Principi, 16 Vet. App. 529 (2002), at least at one point in time, the applicable VA Manual (now referred to as the M21-1MR) set forth a broad definition for the types of applications that were considered joint applications for VA and SSA benefits.  See also, Van Valkenburg v. Shinseki, 23 Vet. App. 113 (2009) (any claim sufficient to reflect an intent to apply for survivor's benefits that is filed with SSA will be sufficient to establish the effective date for DIC for VA purposes).  

If the appellant filed a claim for SSA benefits after the Veteran's death, there would be a pending claim for VA death benefits and adjudication of that claim could result in an award of benefits which, in turn, could affect the amount of the calculated overpayment.  Therefore, the questions of if and when the appellant filed such an application with SSA are relevant to this case.  

The Board therefore finds that a remand for development is necessary with regards to the issue of whether the debt as calculated is correct.  Accordingly, it will be necessary for the RO to adjudicate the issue of the creation and calculation of the appellant's debt and thereby provide clarification as to the calculations and figures used in determining the amount of the overpayment.  Once the RO has adjudicated this issue, the COWC may readjudicate the appellant's request for waiver of recovery of any debt that is found by the RO to validly exist for the period.  

Therefore, in order to ensure full compliance with due process requirements, the case is hereby REMANDED for the following action:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact SSA (pursuant to 38 U.S.C.A. § 5106) in order to determine whether the appellant applied for SSA benefits on an application form which meets the requirements of 38 C.F.R. § 3.153, and if so, secure a copy of the claim form and any supporting documents submitted along with the claim.

3.  To the extent there is an unsuccessful attempt to obtain said record, the claims file must contain documentation of attempts made.  The appellant and her representative, if any, must also be informed of the negative results and be given the opportunity to secure the record. 

4.  Have the appellant submit completed EVRs (VA Forms 21-0516-1) and FSRs (VA Forms 5655), clarifying her income and expenses for the years from 2007, when the overpayment in question was initially created, through to the present, to include any expenses associated with the Veteran's last illness. 

5.  Following completion of the above-referenced development, determine whether the appellant has a pending claim for death benefits based on an application for SSA survivor benefits and, if so, whether she was entitled to any benefits.  Then determine whether the appellant's debt was properly created and, if so, whether the amount of such debt was correctly calculated and whether there is any offset.  The reasoning for the calculation of the amount of the debt must be set forth in detail.  

6.  Inform the appellant of:

      a. The determination as to the creation and calculation of any indebtedness; and
      
      b. Her appellate rights as they pertain to such determination.

If she files a notice of disagreement on this issue, a statement of the case (SOC) must be issued, and the appellant and her representative, if any, must be afforded the appropriate amount of time to perfect her appeal to the Board by filing a substantive appeal.  

7.  The COWC must then review the waiver claim and determine whether such a waiver is warranted under applicable laws and regulations.

8.  If the decision of the COWC remains adverse to the appellant, then she and her representative, if any, must be furnished an appropriate supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the waiver claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

